Third District Court of Appeal
                               State of Florida

                           Opinion filed May 25, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-0027
                        Lower Tribunal No. 12-16966B
                            ________________


                       Antonio Hernandez Solorio,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Milton Hirsch, Judge.

      Antonio Hernandez Solorio, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SHEPHERD, LAGOA and FERNANDEZ, JJ.

      PER CURIAM.
      Antonio H. Solorio appeals the trial court’s order denying his motion to

correct illegal sentence. Because the trial court thoroughly addressed each aspect

of Solorio’s motion below, we adopt the trial court’s order (penned by Circuit

Court Judge Milton Hirsch) as the decision of this Court:

            I. Procedural history
             Mr. Solorio was charged with drug crimes. On March 5, 2015,
      he pleaded guilty to all charges and was sentenced to be imprisoned
      for five years. Mr. Solorio filed a motion to reduce or modify this
      sentence on April 16, 2005. The court denied that motion in a non-
      appealable order on May 22, 2015. In that order, the court considered
      some of Mr. Solorio's claims as if they had been properly raised in a
      Fla. R. Crim. P. 3.850 motion, see, e.g., Gill v. State, 829 So. 2d 299,
      300 (Fla. 2d DCA 2002) ("Where a movant files a properly pleaded
      claim but incorrectly styles the post-conviction motion in which it was
      raised, the trial court must treat the claim as if it had been filed in a
      properly styled motion"), and denied those claims without prejudice.
      Mr. Solorio was given until July 31, 2015 to re-file a facially
      sufficient 3.850 motion. On July 22, 2015, Mr. Solorio filed a motion
      for extension of time which this court denied. Mr. Solorio now files
      the instant motion, alleging completely different grounds than those
      alleged in his prior post-conviction motion.
            II. Unlicensed practice of law
             The merits, such as they are, of Mr. Solorio's motion are
      considered hereinbelow. As a prefatory matter, however, I note that
      the present motion was penned not by Antonio Solorio, but by
      Donyeal McCray D.C. # 248624 "as next of friend." Def.'s Motion at
      1. The reader of this order will not be surprised to learn that Mr.
      McCray is neither a licensed member of the Florida Bar nor an
      alumnus of any accredited law school. He is what is commonly
      referred to as a "jailhouse lawyer," and will be so referred to in this
      order. 1

            1He is also an oft-convicted felon. See, e.g., State v. McCray,
            CRC 13-19597 CF ANO (6th Cir. Fla. 2013); State v. McCrae,

                                         2
       It is a poorly-kept secret that many of the pro se post-conviction
motions filed in this state are, in whole or in part, the work, not of
their purported pro se authors, but of other inmates who offer their
services to their fellow convicts, For the most part, these jailhouse
lawyers have the good sense and discretion to do their work
anonymously. Not so for Mr. McCray: the motion at bar boldly notes
on its cover page that he is its author. Throughout the motion, he
refers to Mr. Solorio in the third person.
       "The Florida Bar, as an official arm of the court, is charged
with the duty of considering, investigating, and seeking the
prohibition of ... the unlicensed practice of law and the prosecution of
alleged offenders." Rule 10-1.2, Rules Regulating the Florida Bar. No
exception is, or should be, made for jailhouse lawyers such as Mr.
McCray. The Florida Bar has the power, and the duty, to investigate
and punish just this sort of conduct. A copy of the present order is
being forwarded to the Florida Bar; I respectfully urge the Bar to treat
this as a complaint, see Rule 10·5, and to take appropriate corrective
action.
      III. The substantive claims
       In the motion considered herein, Mr. Solorio, with the help of
his jailhouse lawyer, raises three grounds for post-conviction relief.
Mr. Solorio styles his motion as one to correct sentence pursuant to
Fla. R. Crim. P. 3.800(a). The claims raised in Mr. Solorio's motion,
however, are not of the kind cognizable under Rule 3.800(a). Rule
3.800 authorizes a court to inquire whether a sentence is illegal. Fla.
R. Crim. P. 3.800(a) ("A court may at any time correct an illegal
sentence imposed by it, or an incorrect calculation made by it in a
sentencing scoresheet"). In each of his present claims, however, Mr.
Solorio contends that his convictions, not his sentences, are illegal.
Such claims are properly considered under Rule 3.850.
       Mr. Solorio's motion is successive and untimely. He had
seventy days from the entry of this court's order dated May 22, 2015,
to file a facially sufficient motion. He failed to do so. On those
grounds alone his motion is subject to summary dismissal. For my

      CRC 91-7358 CFANO (6th Cir. Fla. 1991); State v. McCrae,
      CRC 90-18863 CFANO (6th Cir. Fla. 1990); State v. McCrae,
      CRC 88-14836 CFANO (6th Cir. Fla. 1988).

                                    3
better correction by the court of appeal, however, I proceed to
consider his claims on the merits.
      A. Failure of subject-matter jurisdiction

        Mr. Solorio first avers that his sentence was illegal because the
State did not properly invoke the Court's subject matter jurisdiction
because the assistant state attorney failed to receive sworn testimony
before filing the information. Mr. Solorio's first claim is not a proper
ground for post-conviction relief. Logan v. State, 1 So. 3d 1253, 1254
(Fla. 4th DCA 2009) (holding that prosecutor's alleged failure to have
received sworn testimony from witnesses before filing the information
was wholly speculative and could not be raised by motion once
defendant had entered a no contest plea to the merits of the charge,
and was not grounds for postconviction relief). The Logan court
reasoned that Rule 3.140(f) states that "no objection to the indictment
on the ground that the statement has not been made shall be
entertained after the defendant pleads to the merits." Id. (quoting Fla.
R. Crim. P. 3.140(f)). Here, Mr. Solorio pleaded guilty to all of the
charged crimes. Mr. Solorio's jailhouse lawyer acknowledges that he
is well aware of the holdings in Logan and other cases holding the
same. Def.'s Mot. at 1. In the 15 pages that encompass the Defendant's
first claim, he fails to distinguish his case from these holdings. His
first claim is accordingly DENIED.
      B. Violation of due process

       In his second claim, Mr. Solorio contends that his sentence was
illegal because the sentence was obtained under color of law and
against defendant's right to due process. Def.'s Mot. at 15. He simply
states "The facts and circumstances surrounding the instant case
proves the Defendant was denied due process of law, but was
prosecuted under [c]olor of law, in that the State misused their powers
conferred [] upon them by the Constitution and Statute simply because
they are clothed with such power to do so." Def.'s Mot. at 16. He
further writes that “[t]he State committed perjury shamelessly simply
because they are Officers of the Court." What facts and circumstances
prove such allegations is more than the reader of Mr. Solorio's motion
will ever know. He has failed to assert one fact supporting such
allegations. This claim is clearly frivolous and abusive. Mr. Solorio


                                    4
      makes a blanket statement regarding the prosecutors of this court but
      fails to assert any detail as to how these prosecutors exceeded their
      authority under Florida statutory or constitutional law. He merely
      states that they did so "because they are clothed to do so." Def.'s Mot
      at 16. This claim is DENIED.
             C. The charging document was illegally filed

             In Mr. Solorio's third claim he requests relief because the
      prosecution "illegally filed the information." Mr. Solorio attaches a
      letter he received from the State Attorney's records department in
      response to a records request that he and his jailhouse lawyer sent.
      That records request asked the State Attorney's office to provide the
      sworn affidavits of the witnesses the assistant state attorney used to
      prepare the information. See Appendix "C'" of Defendant's Motion.
      The records specialist for the Miami-Dade state attorney's office
      replied that he could not locate the records requested after a diligent
      search. See Id. Mr. Solorio accuses the assistant state attorney of
      committing perjury when filing the information because the records
      specialist could not locate the affidavits of these "witnesses." The fact
      that the records specialist for the Miami-Dade Office of the State
      Attorney failed to locate any sworn statements given by material
      witnesses used to file the information does not mean that these
      witnesses never existed. It further does not, as Mr. Solorio and his
      jailhouse lawyer allege, mean that the assistant state attorney
      committed perjury. Finally, Mr. Solorio forfeited his right to challenge
      any defect in the information when he pleaded out to the crimes
      contained in the information. See Logan, supra. Thus, Mr. Solorio's
      third claim is DENIED.
(Footnote in original)
             Affirmed.




                                         5